             Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 1 of 8

                                                                                           u.flb~cPuRT
                                                                                       EASTERN DISTRICT ARKANSAS

                        IN THE UNITED ST ATES DISTRICT COURT                                  AUG 2 6 2019
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


LISA SOWELL

VS.                            NO.- - - - - - - - - - - -

EVERGREEN PACKAGING LLC,
formerly Evergreen Packaging Inc.                                                       DEFENDANT
                                                             This case ass·  .  d
                                                                   igne to District Judge /¥/ILl,ft<
                                                     and to Magistrate Judge
                                           COMPLAINT                         - - -,V.JN,,.aL _ __

       NOW COMES Lisa Sowell, hereinafter called Plaintiff, complaining of and about

Evergreen Packaging LLC, formerly Evergreen Packaging Inc., hereinafter called Defendant, and

for cause of action shows unto the Court the following:

                                          JURISDICTION

        1.       Plaintiff, Lisa Sowell, brings this action against Defendant, Evergreen Packaging

LLC, for disability discrimination and retaliation under the Americans with Disabilities Act of

1990, as amended ("ADA"), and the Arkansas Civil Rights Act of 1993.

       2.        Specifically, Plaintiff claims Defendant failed to provide an accommodation,

although requested, and discharged Plaintiff in violation of 42 U.S.C. § 12112(a).

       3.        Plaintiff also alleges Defendant discharged her in retaliation for her Charge of

Discrimination filed with the Equal Employment Opportunity Commission ("EEOC").

                                SUPPLEMENTAL JURISDICTION

       4.        "Except as provided in subsections (b) and (c) or as expressly provided otherwise

by Federal statute, in any civil action of which the district courts have original jurisdiction, the

district courts shall have supplemental jurisdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy
            Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 2 of 8




under Article III of the United States Constitution. Such supplemental jurisdiction shall include

claims that involve the joinder or intervention of additional parties." 28 U.S.C. § 1367(a). Many

of the state law claims asserted herein by Plaintiff as hereinafter set forth can be heard by this

Court as a matter of supplemental jurisdiction.

                                             PARTIES

       5.       Plaintiff, Lisa Sowell, is a 52-year-old African American woman, who resides in

Pine Bluff, Arkansas.

       6.       Defendant, Evergreen Packaging LLC, formerly Evergreen Packaging Inc., is a

foreign limited liability company, organized under the laws of the State of Delaware, authorized

to do business in the State of Arkansas.

       7.       Defendant's registered agent for service is the Corporation Service Company, 300

Spring Building, Suite 900, 300 South Spring Street, Little Rock, Arkansas 72201.

                                             COUNT!

       8.       Plaintiff, Lisa Sowell, an African American female, was employed by Defendant,

Evergreen Packaging LLC, at 5201 Fairfield Road, Pine Bluff, Arkansas 71601, in September

2003 with her most recent position as a Service Operator.

       9.       On or about May 31, 2018, Plaintiff was injured on the job, restocking the head.

       10.      Plaintiff slipped and fell while going down steps.

       11.      Plaintiff's fall resulted in Plaintiff becoming unconscious.

       12.      After Plaintiff regained consciousness, she learned she sustained serious injury to

her left knee and leg, right shoulder and lower back.

       13.      In July 2018, Plaintiff was diagnosed with a disability, although having numerous

tests and physical therapy.


                                                  2
           Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 3 of 8




         14.     In October 2018, Plaintiff was released to return to work with restrictions, light

duty .

         15.     Plaintiffs current doctor has requested a full MRI which has not been provided.

         16.     On or about October 24, 2018, Plaintiff was contacted by a manager with Defendant

and told to come back to work.

         17.     Due to Plaintiffs disability she could not perform all the responsibilities, duties, of

her assigned position.

         18.     Due to Plaintiff being unable to perform the duties of her assigned position, Plaintiff

requested light duty, an accommodation.

         19.     Plaintiff was informed by the nurse for Defendant that the manager, Will Huyck,

said Plaintiff could not come back, that no light duty was available; that Plaintiff had too many

restrictions due to her disability.

         20.     The manager, Will Huyck, is alleged to have said, "Have the doctor remove your

restrictions."

         21.     On December 10, 2018, Plaintiff filed a Charge of Discrimination with EEOC

against Defendant alleging she was being denied a reasonable accommodation because of her

disability in violation of the ADA.

         22.     Other   employees     of Defendant      with    disabilities   have   been   provided

accommodations, including, but not limited to, Mona Ruth, who is still employed by Defendant.

         23.     On May 30, 2019, Plaintiff was mailed EEOC's Dismissal and Notice of Rights, a

copy of which is attached.




                                                   3
         Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 4 of 8




       24.     On July 15, 2019, Plaintiff was notified via certified mail of her termination, that

she was no longer an employee of Defendant, pretextually due to Plaintiffs "absence from work

is an unapproved leave from your job."

                                             COUNT II
                                            (Retaliation)

       25.     Plaintiff incorporates herein by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

       26.     Defendant failed to provide Plaintiff an accommodation, though reasonable, and

discharged Plaintiff, further discrimination, and in retaliation for filing her Charge of

Discrimination with EEOC, in violation of 42 U.S.C. § 12112(a).

                                           COUNT III
                                (Arkansas Civil Rights Act of 1993)

       27.     Plaintiff incorporates herein by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

       28.     Plaintiff alleges a pendent state cause of action pursuant to the Arkansas Civil

Rights Act of 1993, § 16-123-107, et seq.

       29.     Arkansas Code Annotated 16-123-107(a) provides:

       (a) The right of an otherwise qualified person to be free from discrimination
       because of race, religion, national origin, gender, or the presence of any sensory,
       mental, or physical disability is recognized as and declared to be a civil right. This
       right shall include, but not be limited to:

               (1)     The right to obtain and hold employment without
                       discrimination;

       30.     Arkansas Code Annotated 16-123-107(c)(l)(A) provides:

       (c)(1 )(A) Any individual who is injured by employment discrimination by an
       employer in violation of subdivision (a)(l) of this section shall have a civil action
       against the employer only in a court of competent jurisdiction, which may issue an
       order prohibiting the discriminatory practices and provide affirmative relief from


                                                 4
          Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 5 of 8




        the effects of the practices, and award back pay, interest on back pay, and , in the
        discretion of the court, the cost oflitigation and a reasonable attorney's fee .

        31.       Arkansas Code Annotated l 6-l 23-107(2)(A) provides:

        (2)(A) In addition to the remedies under subdivision (c)(l)(A) of this section, any
        individual who is injured by intentional di scrimination by an employer in violation
        of subdivision (a)(l) of this section shall be entitled to recover compensatory
        damages and punitive damages.

        32.       Plaintiff seeks to recover compensatory and punitive damages to the extent allowed

by law, and in the discretion of the Court, to recover the cost of litigation and a reasonable

attorney's fee.

                                              DAMAGES

        33.       Plaintiff sustained the following damages as a result of the actions and/or omissions

of Defendant described hereinabove:

                  a.     Loss of actual wages ;

                  b.     Loss of employee health and welfare benefits;

                  c.     Loss of employer/employee sponsored retirement benefits and contribution;

                  d.     All reasonable and necessary attorney's fees by or on behalf of Plaintiff;

                  e.     Back pay from the date that Plaintiff was denied equal pay for equal work

                         and interest on the back pay in an amount to compensate Plaintiff as the

                         Court deems equitable and just;

                  f.     All reasonable and necessary costs incurred in pursuit of this suit;

                  g.     Emotional pain;

                  h.     Expert fees as the Court deems appropriate;

                  1.     Mental anguish in the past; and

                  J.     Punitive damages.



                                                    5
         Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 6 of 8




                                   EXEMPLARY DAMAGES

       34.     Plaintiff would further show that the acts and omissions of Defendant complained

of herein were committed with malice or reckless indifference to the protected rights of the

Plaintiff. In order to punish said Defendant for engaging in unlawful business practices and to

deter such actions and/or omissions in the future, Plaintiff also seeks recovery from Defendant for

exemplary damages.

                                        SPECIFIC RELIEF

       35.     Plaintiff seeks the following specific relief, which arises out of the actions, and/or

omissions of Defendant described hereinabove:

               a.     Prohibit by injunction the Defendant from engagmg m unlawful

                      employment practices;

               b.     Reinstate Plaintiff to the position and pay grade which Plaintiff held, but for

                      the unlawful employment actions of Defendant.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Lisa Sowell, respectfully prays that

Defendant be cited to appear and answer herein, and that upon final hearing of the cause,judgment

be entered for the Plaintiff against Defendant for compensatory damages in excess of the

jurisdictional threshold, along with damages for delay, costs, fees, exemplary, aggravating

circumstances damages, punitive damages, and all other damages allowable and recoverable by

law.




                                                 6
•   •   '   I

                      Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 7 of 8




                                                        Respectfully submitted,

                                                        LARRY J. STEELE PLC

                                                 By:
                                                        ~'6~
                                                        LAY.~sTLE(78146)
                                                        225 West Elm Street
                                                                                          -

                                                        P.O. Box 561
                                                        Walnut Ridge, AR 72476-0561
                                                        (870) 886-5840
                                                        (870) 886-5873 fax
                                                        email: steelelaw7622@sbcglobal.net
                                                        Attorney for Plaintiff, Lisa Sowell

                PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                                                    7
                         Case 5:19-cv-00275-BSM Document 1 Filed 08/26/19 Page 8 of 8
 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
 To:    Lisa Sowell                                                                    From :   Little Rock Area Office
        809b w 27th ave                                                                         820 Louisiana
        Pine Bluff, AR 71601                                                                    Suite 200
                                                                                                Little Rock, AR 72201



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601 . 7(a))
 EEOC Charge No.                                EEOC Representative                                                   Telephone No.

                                                Tyrone Y. Blanks,
 493-2019-00316                                 Investigator                                                          (501) 324-5083
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of th.e statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes .

       D         Your charge was not timely filed with EEOC; in other words , you waited too long after the date(s) of the alleged
                 discrimination to fi le your charge
       [KJ       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge .

       D         Other (briefly state)



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional informa tion attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your righ t to sue that we will send you .
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equalj>ay Act (EPA): EPA suits must be filed in federal or state court with in 2 yea rs (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.


                                                                                                                          MAY 3 0 2019
Enclosures(s)                                                                                                               (Date Mailed)


cc:
           Melissa Cramer
           Human Resources Manager
           Evergreen Packaging
           5201 Fairfield Rd
           Pine Bluff, AR 71601
